Circuit Court for Prince George’s County
Case No. CAE16-25945
Argued: September 7, 2017
                                             IN THE COURT OF APPEALS

                                                    OF MARYLAND

                                                 Misc. Docket AG No. 14
                                                 September Term, 2016


                                           ATTORNEY GRIEVANCE COMMISSION

                                                    OF MARYLAND

                                                            v.

                                                  LANCE BUTLER III


                                                   Barbera, C.J.
                                                   Greene
                                                   Adkins
                                                   McDonald
                                                   Watts
                                                   Hotten
                                                   Getty,


                                                                   JJ.

                                                 PER CURIAM ORDER



                                                 Filed: September 7, 2017
ATTORNEY GRIEVANCE               *   In the
COMMISSION OF MARYLAND
                                 *   Court of Appeals

            v.                   *   of Maryland

LANCE BUTLER III                 *   Misc. Docket AG No. 14
                                     September Term, 2016


                         PER CURIAM ORDER

       For reasons to be stated in an opinion later to be filed, it

is this 7th day of September 2017,

       ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Lance Butler III be, and he is hereby, disbarred,

effective immediately, from the further practice of law in the State

of Maryland; and it is further

       ORDERED that the Clerk of this Court shall strike the name of

Lance Butler III from the register of attorneys, and pursuant to

Maryland Rule 19-761, shall certify that fact to the Trustees of

the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

       ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 19-709, for which sum judgment is entered in favor

of the Attorney Grievance Commission of Maryland against Lance Butler

III.



                                     /s/ Mary Ellen Barbera
                                     Chief Judge